    Case 3:17-cr-00539-PGS Document 54 Filed 04/07/21 Page 1 of 1 PageID: 169




                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,
                                                           Crim. Action No.: 3:17-cr-00539
                        Plaintiff

                V.                                                    ORDER

 DAMON RIVERS
                        Defendant.




        WHEREAS on January 19, 2021 this Court denied Defendant Damon Rivers’s motion

for compassionate release (ECF No. 52); and

        WHEREAS on March 31, 2021 Defendant submitted a pro se motion for

reconsideration;

        IT IS on this   7    day of April 2021,

        ORDERED that the United States shall respond to Defendant’s motion no later than

April 17, 2021; and it is further

        ORDERED that Defendant shall submit a reply, if he wishes to do so, no later than May

5, 2021; and it is further

        ORDERED that the Clerk shall send a copy of this Order to Plaintiff by regular mail.




                                                  PETER G. SHERIDAN, U.S.D.J.
